Citation Nr: 1537934	
Decision Date: 09/04/15    Archive Date: 09/10/15

DOCKET NO.  13-06 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from June 1992 to October 1996 and from March 1999 to April 2004.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from a November 2009 rating decision of the VA Regional Office in Atlanta, Georgia that, in pertinent part, denied service connection for hypertension. 

Following review of the record, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's service treatment records disclose that beginning at least by May 1999, the appellant was showing evidence of elevated blood pressure readings.  (See also, e.g., records dated in May and July 1999, January 2000 and May 2000, March 2001, and January 2004).  During the latter part of her service she continued to be seen for elevated blood pressure readings over a number of months, and a blood pressure profile was implemented.  Borderline hypertension was recorded in February 2004.  Post service private records dated in November 2005 record a diagnosis of hypertension, and she was on antihypertensive medication at that time.  The appellant asserts that hypertension is related to her terms of service and that service connection should be granted 

The Veteran filed a claim of entitlement to service connection for hypertension in March 2009.  A letter dated in September 2009 appears to indicate that she would be scheduled for an examination in connection with several issues, including hypertension but when examined in October 2009, the appellant was not examined for hypertension purposes.  The RO denied the claim by rating decision in November 2009 noting that there was no medical evidence that the appellant was treated for or was diagnosed as having hypertension during active duty of within one year thereof.  The Veteran appealed.  In her notice of disagreement received in November 2010, she referenced the number of occasions she had been shown to have elevated blood pressure in service and stated that she had been prescribed high blood pressure medication for the past five years. 

The record reflects that in an Exam Request Report dated January 28, 2013, a request for an examination for hypertension was generated but it is unclear as to whether the RO was requesting a physical examination of just a review of the record for an opinion as to whether the appellant's hypertension was related to service.  There is no document in the record indicating that the Veteran was contacted to notify her of the time and date of the examination.  Subsequently associated with the record was a QTC invoice stating that the appellant had been a "complete no show" for an examination scheduled on February 15, 2013.  

Review of the record discloses that another examination request was generated by the RO on December 2, 2014.  Instructions submitted in conjunction with the examination request are unclear as to whether the RO sought just a review of the record or a physical examination for the medical opinion requested.  There is no document in the record indicating that the Veteran was contacted to notify her of the time and date of the examination.  A QTC invoice was subsequently received noting that the appellant had been a "complete no show" for an examination scheduled on December 15, 2014.

In a March 2015 supplemental statement of the case, the RO denied the Veteran's claim stating that she had failed to report for two VA examinations.  It was noted that each examination notification had been sent to the appellant's latest address of record.  

As indicated above, the record does not contain a copy of any letter written to the Veteran advising her of either appointment.  Indeed, it is unclear as to whether she was actually scheduled and notified of any physical examinations in 2013 and 2014.  In a September 2015 Report of Contact, a VA staff person contacted the Veteran by a telephone from her number in the record and was told that she had not received an examination request and would be willing to report for examination.  

Under the circumstances of this case, the Board is of the opinion that the Veteran should be afforded an opportunity to report for VA examination for hypertension purposes.  Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and request that she provide authorizations with the names and addresses of all providers, to include any VA provider, who treated her for hypertension at any time since 2004.  The RO should attempt to obtain all pertinent records which have yet to be added to the appellant's file.  The claims folder should document the attempts made to obtain records.  To the extent any records are not obtained, the appellant should be notified.

2.  Thereafter, schedule the Veteran for a VA internal medicine examination by a VA physician to address the etiology and onset of hypertension.  The physician must be provided access to the Virtual VA/VBMS file.  All clinical findings must be reported in detail.  The examination report should reflect consideration of the Veteran's documented medical history, current complaints, and other assertions, etc.  

Following physical examination, the examiner must opine whether it is at least as likely as not (i.e., 50 percent or higher probability) hypertension is related to or is a continuation of elevated high blood pressure readings recorded in service.  The examination report must include well-reasoned rationale for all opinions and conclusions reached.

3.  The Veteran must be given adequate notice of the examination.  A copy of the letter notifying her of the examination, date and time must be included in the claims file.  She should be advised of the consequences of failure to report under 38 C.F.R. § 3.655 (2015).  Any failure to appear for an examination should be noted in the file.

4.  The RO must ensure that the medical report requested above complies with this remand, especially with respect to the instructions to provide a competent medical opinion.  If the report is insufficient in any manner, or if an action requested is not taken or is deficient, it must be returned to the examiner for correction. See Stegall v. West, 11 Vet.App. 268 (1998).

5.  After taking any further development deemed appropriate, re-adjudicate the claim.  If the benefit is not granted, provide a supplemental statement of the case and afford the Veteran and her representative an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




